                                          Case 4:20-cv-00471-HSG Document 27 Filed 07/27/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICKEY PAUL MURRAY,                              Case No. 20-cv-00471-HSG
                                                       Petitioner,                        ORDER GRANTING EXTENSION OF
                                   8
                                                                                          TIME TO FILE SUPPLEMENTAL
                                                 v.
                                   9                                                      TRAVERSE
                                  10     J. LOZANO,                                       Re: Dkt. No. 24
                                                       Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, petitioner’s request for an extension of time to file his

                                  14   supplemental traverse is GRANTED. Dkt. No. 24. Petitioner shall file his supplemental traverse

                                  15   by August 18, 2021.

                                  16          This order terminates Dkt. No. 24.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 7/27/2021

                                  19

                                  20
                                                                                                   HAYWOOD S. GILLIAM, JR.
                                  21                                                               United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
